DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-2, 4-10, 12-17, 19-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Srivastava (U.S Pub # 20160283349)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-10, 12-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (U.S Pub # 20160085850) in view of Liu (U.S Pub # 20170109816) and in further view of Srivastava (U.S Pub # 20160283349).
With regards to claim 1, Liang discloses a user characteristic extraction method, performed by a processor, and comprising: 
obtaining an activity log of a user, the activity log including a recording of an operation behavior generated during a network operation process of the user ([0032] monitor user activities on the system as they interact with the knowledge bank 140 and the knowledge units and knowledge packs stored therein (e.g., the user's search history, knowledge units and knowledge packs consumed, knowledge packs published, time spent viewing each knowledge pack and/or search results, etc); 
hierarchically extracting an operation object characteristic corresponding to the operation behavior from the recording of the operation behavior ([0061] Structured text file 681-1 can be parsed and analyzed based in part on the organization and structure of the document. For example, structured text file 681-1 may be organized into three paragraphs. The knowledge automation system may analyze structured text file 681-1, and determine that the first paragraph pertains to information about the state of California, the second paragraph discusses major cities on the west coast, and the third paragraph pertains to information about the city of San Francisco. [0078-0079] content analyzer performs key term extraction. Where a concept cluster generation may form a topic hierarchy of related concepts of terms extracted); 
obtaining, from the operation object characteristic, operation object characteristics of different levels, the operation object characteristics of different levels having finer data granularities in descending order of levels ([0083] create a hierarchy of related terms. For example, the term "smoking" may link to other terms such as "teen smoking," "tobacco industry," and "lung cancer" in the corporate dictionary);
based on a number of occurrences ([0051] user activities tracked include number and frequency of similar searches by the same user, etc.).
Liang does not disclose however Liu discloses:
generating, for operation object characteristics of the same level, a user characteristic according to the operation behavior corresponding to the operation object characteristics ([0101] the network device determines financial need related characteristics of each user based on the search behavior information of the user. The financial need related characteristics of the user include at least one of the following: a specific financial field F of interest to the user, a financial need strength S of the user, and a financial need level P of the user. [0055-0059] in addition the financial need values at each level of the query sequence from keywords to the website based on the search behavior of the user).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the knowledge system of Liang by the data mining system of Liu to characterize a user’s search behavior.
	One of ordinary skill in the art would have been motivated to make this modification in order to mine search behavior of the user data to obtain financial instrument information that is of interest to users (Liu [0025]).
	Srivastava discloses:	obtain a score corresponding to each operation object characteristic of different levels by marking each operation object characteristic of different levels, wherein obtaining the score comprises determining an associated importance score of the operation object characteristic in a same level of the different levels based on a set of one or more importance scores of one or more other operation object characteristics in the same level that point to the operation object characteristic  (Fig. 3a [0029-0030] importance value formula);
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the data mining system of Liang and Liu by the system of Srivastava to calculate an importance value within a hierarchical level that feeds into calculating other importance values of the same level.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine at least one relationship between an artifact and one or more node in one or more hierarchical levels (Srivastava [0004]).
	Claims 9 and 16 correspond to claim 1 and are rejected accordingly.
With regards to claim 2, Liang further discloses:
preset hierarchical class direction (Fig. 9 [0077-0078] taxonomy generator).
Liang does not disclose however Srivastava discloses:
hierarchically extracting the operation object characteristic corresponding to the operation behavior from the recording of the operation behavior according to a hierarchical granularity level, to obtain the operation object characteristics of different levels ([0029] importance value calculations at various hierarchical levels for requirement tasks).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the data mining system of Liang and Liu by the system of Srivastava to calculate an importance value within a hierarchical level that feeds into calculating other importance values of the same level.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine at least one relationship between an artifact and one or more node in one or more hierarchical levels (Srivastava [0004]).
	Claims 10 and 17 correspond to claim 2 and are rejected accordingly.
	With regards to claim 4, Liang further discloses:
determining a quantity of occurrences of each operation object characteristic of different levels in the activity log of the user ([0041] determine a frequency of occurrence of the key terms in the content).
Liang does not disclose however Liu discloses:
determining an importance indicator of each operation object characteristic of different levels in the activity log of the user ([0055] a first financial need value D1 may be determined according to the number and/or the levels of such keywords whose meanings are related to the financial need. [0057] a second financial need value D2 may be determined according to the number and/or the levels of such phrases or sentences whose meanings are related to the financial need); and 
marking each operation object characteristic of different levels according to the quantity of occurrences of each operation object characteristic of different levels in the activity log of the user and the importance indicator in the activity log of the user, to obtain an importance score corresponding to each operation object characteristic of different levels ([0060] Specifically, the network device may determine whether a search behavior has a financial need based on the following formula: D(n)=a*D1(n)+b*D2(n)+c*D3(n) (1) wherein n represents the n.sup.th search behavior of a user, a, b, and c are weight values of the foregoing three modes, and D(n) is the financial need value of the n.sup.th search behavior of the user. [0048] where the number of times the user pays attention to an object is collected as part of an overall user search behavior).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the knowledge system of Liang by the data mining system of Liu to characterize a user’s search behavior.
	One of ordinary skill in the art would have been motivated to make this modification in order to mine search behavior of the user data to obtain financial instrument information that is of interest to users (Liu [0025]).
	Claims 12 and 19 correspond to claim 4 and are rejected accordingly.
With regards to claim 5, Liang does not disclose however Liu discloses:
determining a weight value of the operation behavior corresponding to each operation object characteristic ([0060] wherein n represents the n.sup.th search behavior of a user, a, b, and c are weight values of the foregoing three modes); and 
marking each operation object characteristic of different levels according to the weight value of the operation behavior corresponding to each operation object characteristic and an importance score corresponding to each operation object characteristic, to obtain a user preference score corresponding to each operation object characteristic of different levels ([0060] wherein n represents the n.sup.th search behavior of a user, a, b, and c are weight values of the foregoing three modes).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the knowledge system of Liang by the data mining system of Liu to characterize a user’s search behavior.
	One of ordinary skill in the art would have been motivated to make this modification in order to mine search behavior of the user data to obtain financial instrument information that is of interest to users (Liu [0025]).
	Claims 13 and 20 correspond to claim 5 and are rejected accordingly. 
With regards to claim 7, Liang does not disclose however Liu discloses:
respectively determining a target data source of each operation object characteristic of different levels if the activity log of the user consists of a plurality of data sources of different types ([0058] Determining whether the search behavior has a financial need through the attribute of the website opened in response to each search behavior of the plurality of users); 
determining a data source weight value of each target data source in the plurality of data sources of different types in the activity log of the user ([0059] a third financial need value D3 may be determined according to the financial attribute level of the website); and 
marking each operation object characteristic of different levels according to each data source weight value and an importance score corresponding to each operation object characteristic, to obtain a user preference score corresponding to each operation object characteristic of different levels ([0060] wherein n represents the n.sup.th search behavior of a user, a, b, and c are weight values of the foregoing three modes, and D(n) is the financial need value of the n.sup.th search behavior of the user).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the knowledge system of Liang by the data mining system of Liu to characterize a user’s search behavior.
	One of ordinary skill in the art would have been motivated to make this modification in order to mine search behavior of the user data to obtain financial instrument information that is of interest to users (Liu [0025]).
	Claim 15 corresponds to claim 7 and is rejected accordingly.
With regards to claim 8, Liang further discloses:
determining, according to the user characteristic, a target user satisfying the user characteristic, the target user being a target user account related to application software ([0046] create a knowledge pack targeted to specific knowledge consumers); 
establishing a connection to a terminal on which the target user account is logged into ([0097] disseminate to target users of the system); and 
sending an advertisement message to the terminal to enable the terminal to display the advertisement message ([0097] create a knowledge campaign with the appropriate materials. In some embodiments, as target users view and consume a knowledge campaign, the consumption progress of the target users can be monitored and tracked).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (U.S Pub # 20160085850) in view of Liu (U.S Pub # 20170109816) and in further view of Srivastava (U.S Pub # 20160283349) and Gradin (U.S Pub # 20120078981).
With regards to claim 6, Liang does not disclose however Liu discloses:
determining a time period in which the operation behavior corresponding to each operation object characteristic occurs ([0048] the number of times the user pays attention within a period of time); 
determining a preset time attenuation weight value corresponding to each operation object characteristic ([0048] time dependent user attention frequency curve); and
each operation object characteristic of different levels according to the preset time attenuation weight value corresponding to each operation object characteristic and an importance score corresponding to each operation object characteristic, to obtain a user preference score corresponding to each operation object characteristic of different levels ([0060] wherein n represents the n.sup.th search behavior of a user, a, b, and c are weight values of the foregoing three modes, and D(n) is the financial need value of the n.sup.th search behavior of the user).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the knowledge system of Liang by the data mining system of Liu to characterize a user’s search behavior.
	One of ordinary skill in the art would have been motivated to make this modification in order to mine search behavior of the user data to obtain financial instrument information that is of interest to users (Liu [0025]).
	Gradin discloses:
marking, in the time period in which the operation behavior corresponding to each operation object characteristic occurs ([0182] comment table to store the text of the comment and the time/date of it associated with an event).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the data mining system of Liang, Liu and Srivastava by the network feed system of Gradin to mark activities on a feed in a timely manner.
	One of ordinary skill in the art would have been motivated to make this modification in order to update and track the updates to a record (Gradin [0046]). 
	Claim 14 corresponds to claim 6 and is rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5702703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166